 Case 1:18-cv-01430-JTN-ESC ECF No. 21 filed 03/19/19 PageID.211 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JOHN DOE,                                        :
                                                 :
                                     Plaintiff,  :
                                                 :        Civil Action No. 1:18-cv-1430
          v.                                     :
                                                 :        Hon. Janet T. Neff
MICHIGAN STATE UNIVERSITY,                       :
MICHIGAN STATE UNIVERSITY BOARD                  :
OF TRUSTEES; LOU ANNA SIMON, individually :
and as agent for Michigan State University, JOHN :
ENGLER, individually and as agent for Michigan   :
State University, ANDE DUROJAIYE, individually :
and as agent for Michigan State University, RICK :
SHAFER, individually and as agent for Michigan   :
State University, ELIZABETH ABDNOUR,             :
individually and as agent for Michigan State     :
University, and DENISE MAYBANK, individually :
and as agent for Michigan State University,

                                     Defendants.

    DEFENDANTS’ JOINT RESPONSE TO PLAINTIFF’S MOTION TO PROCEED
                        UNDER A PSEUDONYM


               Defendants Michigan State University, Michigan State University Board of

Trustees, Lou Anna Simon, John Engler, Ande Durojaiye, Rick Shafer, Elizabeth Abdnour, and

Denise Maybank jointly respond to Plaintiff’s Motion to Proceed Under a Pseudonym. Based on

the facts as currently known to Defendants, and the current procedural posture of the case,

Defendants do not oppose the motion to proceed under a pseudonym. Defendants reserve the

right to ask the Court to modify the ruling if circumstances change or new information becomes

available.
 Case 1:18-cv-01430-JTN-ESC ECF No. 21 filed 03/19/19 PageID.212 Page 2 of 3




                                     Respectfully submitted,

Dated: March 19, 2019                s/ Michael E. Baughman
                                     _____________________________
                                     Michael E. Baughman, Esq.
                                     Christopher R. Healy
                                     PEPPER HAMILTON LLP
                                     3000 Two Logan Square
                                     Eighteenth & Arch Streets
                                     Philadelphia, PA 19103-2799
                                     (215) 981-4000
                                     baughmam@pepperlaw.com
                                     Attorneys for Defendants Michigan State
                                     University, Michigan State University Board
                                     of Trustees, Lou Anna Simon, John Engler,
                                     Ande Durojaiye, Rick Shafer, and Denise
                                     Maybank


                                     s/ Eric K. Combs
                                     _____________________________
                                     Eric K. Combs, Esq.
                                     DINSMORE & SHOHL LLP
                                     255 E. Fifth Street, Suite 1900
                                     Cincinnati, OH 45202
                                     (513) 977-8677
                                     eric.combs@dinsmore.com
                                     Attorney for Defendant Elizabeth Abdnour




                                     -1-
 Case 1:18-cv-01430-JTN-ESC ECF No. 21 filed 03/19/19 PageID.213 Page 3 of 3



                               CERTIFICATE OF SERVICE

              I certify that on March 19, 2019, pursuant to Local Rule 5.7, I filed the foregoing

Defendant’s Joint Response to Plaintiff’s Request to Proceed Under a Pseudonym through the

Court’s Electronic Case Filing (ECF) system.



                                            s/ Michael E. Baughman
                                            _____________________________
                                            Michael E. Baughman, Esq.
